In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated October 25, 1985, which denied his motion to vacate an automatic dismissal pursuant to CPLR 3404, and to restore the matter to the Trial Calendar.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to demonstrate that he has a meritorious cause of action, a prerequisite to restoration of an action to the Trial Calendar (CPLR 3404; see, e.g., Sheehan v Hollywood, 112 AD2d 211; Monacelli v Board of Educ., 92 AD2d 930). The plaintiff’s affidavit merely sets forth the conclusory statement that he has a good and meritorious cause of action. He fails to allege any acts or omissions on the part of the defendant which would constitute malpractice (see, Friedberg v Bay Ridge Orthopedic Assocs., 122 AD2d 194; cf., Ford v Empire Med. Group, 123 AD2d 820). We hold, therefore, that Special Term did not abuse its discretion in refusing to grant the plaintiff’s motion. Bracken, J. P., Brown, Rubin and Lawrence, JJ., concur.